Citation Nr: 0725230	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which granted service 
connection for diabetes associated with herbicide exposure 
and assigned a 20 percent disability rating. The veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

In June 2005, the veteran had been scheduled to appear at a 
personal hearing before a Veterans Law Judge at the RO, 
however, he failed to appear as scheduled.

This matter was previously before the Board in February 2006 
at which time it was remanded for additional development. It 
is now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A preliminary review of the record after the case was 
returned to the Board discloses that not all of the 
development requested by the Board's February 2006 Remand was 
accomplished. It has been held that compliance by the Board 
or the RO is neither optional nor discretionary. Where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
assure compliance. Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

The Board, in part, directed the RO to obtain all relevant VA 
and Governmental records prior to adjudication of the claim. 
In particular, the RO was to attempt to obtain outpatient 
treatment records of the veteran from the VA Medical Center 
located in Miami, Florida. It does not appear that the RO 
made an attempt to obtain the VA medical records as directed 
by the Board in February 2006.

Additionally, in May 2006, the veteran forwarded additional 
private medical evidence from R. Cabral, M.D., directly to 
the Board. He did not waive initial consideration of this 
material by the RO. In these circumstances, the law requires 
that the Board return the appeal to the RO/AMC for initial 
consideration of the new evidence.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii). See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003). The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO. The additional 
evidence was received by the Board absent a written waiver of 
agency of original jurisdiction initial consideration of such 
evidence. Under DAV, the Board has no recourse but to remand 
the case for agency of original jurisdiction initial 
consideration of additional evidence.

Finally, in light of the additional private medical record 
received in May 2006, the Board is of the opinion that a 
contemporaneous and thorough VA examination is warranted. 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will make arrangements to 
obtain all medical treatment records of 
the veteran from the VA Medical Center 
located in Miami, Florida, that are not 
already of record. If there are no such 
records of the veteran, a negative 
response is to be obtained and associated 
with the veteran's claims file.

2.  The RO/AMC should scheduled the 
veteran for an appropriate VA 
endocrinology examination to ascertain the 
current severity of his diabetes mellitus. 
To facilitate this determination, the 
claims file must be made available to the 
examiner for a review of the veteran's 
pertinent medical history. All necessary 
diagnostic testing and evaluation should 
be performed.

All clinical manifestations of the 
diabetes mellitus, including symptoms and 
resulting complications, should be 
indicated. The examiner should 
specifically comment on whether the 
veteran requires insulin, oral medication, 
restricted diet, regulation of activity, 
or hospitalization for hypoglycemic 
reactions or ketoacidosis. The examiner 
should comment, as well, on whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.

3.  The RO/AMC should readjudicate this 
claim giving consideration to the May 2006 
private medical evidence from R. Cabral, 
M.D., which was received by the Board in 
May 2006, and the results of the VA 
examination conducted as a result of this 
Remand. 

4.  If the benefit sought on appeal 
remains denied, the RO/AMC should provide 
the veteran and his representative with a 
Supplemental Statement of the Case. The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The Board reiterates that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the appellate courts. If the appeal is returned to Board 
without compliance of the remand directives by the RO/AMC, or 
the RO otherwise having jurisdiction of the claims folder, 
another remand will likely result. Stegall, 11 Vet. App. at 
271.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations. No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



